DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive.
 Applicant argues in his Remarks that the cited prior art does not teach the newly amended limitations of claims 1 & 9.   These arguments are found unpersuasive for the reasons indicated in rejections of claims 1 & 9.  Examiner has added extra comments in his rejections, in order to address Applicant’s arguments.
Applicant argues in his Remarks that the cited prior art does not address limitations of claim 15, since claim 15 cites a single “transistor” and the cited prior art refers to many transistors.  These arguments found unpersuasive, because as the Applicant is well aware, the limitations that are recited in preamble, do not carry patentable weight.   Preamble is the only place that mentions “transistor”, and thus Applicant’s arguments are moot.  
Examiner would like to make a note that any amendment trying to address this (such as claiming “transistor” in a body of the claim), might not be helpful, since the idea of connecting multiple transistors in series or parallel, to form a single transistor is notoriously well-known in the art.   Specifically, it is a matter of 1st or 2nd year study in Electrical Engineering undergraduate programs across the country.   Meaning, the subject matter discussed is a matter of “learner in the art”, and thus way below the level of “skilled in the art”.  Hence, such limitations are not merely obvious.  They are notoriously well-known.



Allowable Subject Matter
Claims 12, 14 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and or allowed, depending on a claim; since claims 12 & 14 were rewritten in independent form).  The following is a statement of reasons for the indication of allowable subject matter (or of allowance).
Claims 12 & 20 both require limitations of “wherein an upper surface of the control gate is flush with the upper surface of the second dielectric”. 
 The above limitations (“flush with”) require direct physical contact.  No such contact is present in prior art used in rejections.  Trying to modify the cited primary references with the teachings that would teach such limitations, would require such a level of modification (changing height of gate AND changing exact arrangement of insulators) that Examiner is not ready to argue for obviousness of such modification.  Hence, indication of allowable subject matter.
Claim 14 recites “wherein uppermost ends of the dielectric are at a lower level than the upper surfaces of the first and second source/drain regions, and wherein the control gate extends from a level above the upper surfaces of the first and second source/drain regions to the level below the upper surfaces of the first and second source/drain regions.
To elaborate on the above, the above limitations require exact arrangement of gates, dielectric and source/drain, which is not taught in prior art used in the rejections.  Trying to modify the cited primary references with the teachings that would teach such limitations, would require such a level of modification (changing the height of the gate BUT NOT changing the height of the dielectric, which acts as gate dielectric) that Examiner is not ready to argue for obviousness of such modification.  Hence, indication of allowable subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2008/0079070) by Seo et al (“Seo”).
Regarding claim 1, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., a transistor (FIG. 1), comprising: 
first and second semiconductor fins (FIG. 5B; unmarked; the two fins have 130 in their top parts); 
a first source/drain region (left 130) in the first semiconductor fin and extending downward from an uppermost surface of the first semiconductor fin; 
a second source/drain region (right 130) in the second semiconductor fin and extending downward from an uppermost surface of the second semiconductor fin; 
a dielectric (121) between the first and second semiconductor fins and adjacent to sidewalls of the first and second semiconductor fins; and 
a control gate (124) over the dielectric and between the first and second semiconductor fins and extending from a level below upper surfaces of the first and second source/drain regions (see FIG. 5A; 124 bottom portions are below the 130; thus meeting limitations) to a level above the upper surfaces of the first and second source/drain regions (the Examiner’s rejection of the claim language above depends on what the august Webster dictionary says about word “upper”; higher in physical position, rank, or order”; meaning, that if any portion of any surface of source/drain that is above the bottommost surface of source/drain; meaning, all surfaces that are not bottommost, read on “upper”, per Webster dictionary; specifically, please note that the topmost surface of gate 124 in FIG. 5B, is “extending … to a level above some of the side surfaces of the first and second source/drain regions (these side surfaces read on “upper surfaces” per Webster dictionary); thus, meeting limitations required [Wingdings font/0xE0] control gate upper surfaces do extend above the “upper surfaces” of source/drain; Examiner’s Note: Applicant has already used the word “uppermost” in other claims; why not here? Especially since this is what Applicant’s figures show).
Regarding claim 4, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., wherein the dielectric wraps around a lowermost surface of the control gate (see FIG. 5B), and wherein a portion of the dielectric is between a first sidewall of the control gate and a sidewall of the first semiconductor fin and another portion of the dielectric is between a second sidewall of the control gate and a sidewall of the second semiconductor fin (124 is all around the gate 124; hence, meeting limitations).
Regarding claim 5, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., wherein the first and second semiconductor fins are separated from each other (see FIG. 5B; separated by 121/124).
Regarding claim 6, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., wherein the control gate extends from a level above the upper surfaces of the first and second source/drain regions (see FIG. 5A and put it side-to-side with FIG. 5B; it will become obvious that in FIG. 5B, 124 goes up quite high when compared to the height of source/drain 130 in the other figure; alternatively, if Applicant wishes to argue whether the reference teaches these limitations of “from a level above”, see US-7,285,466, FIG. 16B; it shows the two fins with source/drain 20C/D in them; it shows the gate 25A, which goes “from a level above” 20C/D, to a level way below 20C/D, thus explicitly showing the limitations in one drawing; hence, such an arrangement as claimed by Applicant is known, and would have been obvious to combine, in order to allow for a gate with a lower overall resistance (if there is more metal, larger cross-section of the gate, the overall resistance goes down; choosing such lower resistance, and thus higher power device; or choosing smaller resistance, and thus lower power device, is a matter of obvious designer choice [Wingdings font/0xE0] whichever way the skilled designer needs to choose, based on demands of particular design) to the level below the upper surfaces of the first and second source/drain regions (see FIG. 5B).
Regarding claim 7, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., further comprising a channel (see par. 39; “recessed channel” and related discussion throughout the reference; also, channel is notoriously well-known to go between Source and Drain; hence, between the two regions 130; thus meeting limitations), comprising a first portion in the first semiconductor fin and a second portion in the second conductor fin.
Regarding claim 8, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., wherein the channel is a concave channel (reference calls it “recessed channel”; it has concave shape; see the region between the two 130 regions in FIG. 5B).
Regarding claim 15, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., a transistor, comprising: 
a first semiconductor fin (see claim 1); 

a third semiconductor fin (see FIG. 1; it shows one device; the overall wafer, may include any number of devices; just put a copy of another FIG. 1 next to it; this results in “third”, “fourth”, etc. fins, as many as you need) adjacent a second side of the first semiconductor fin; 
a fourth semiconductor fin (as explained regarding third fin) adjacent a second side of the second semiconductor fin; 
a first source/drain region (see claim 1) in the first semiconductor fin and extending downward from an uppermost surface of the first semiconductor fin; 
a second source/drain region (see claim 1) in the second semiconductor fin and extending downward from an uppermost surface of the second semiconductor fin; 
a first conductive region (the next respective region 130) in the third semiconductor fin and extending downward from an uppermost surface of the third semiconductor fin; 
a second conductive region (the next respective region 130 after that) in the fourth semiconductor fin and extending downward from an uppermost surface of the fourth semiconductor fin; 
a dielectric (121) between the first and second semiconductor fins and adjacent to sidewalls of the first and second semiconductor fins; and
 a control gate (124) over the dielectric and between the first and second semiconductor fins and extending to a level below upper surfaces of the first and second source/drain regions.
Regarding claim 16, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., wherein the first semiconductor fin, the second semiconductor fin, the third semiconductor fin and the fourth 
Regarding claim 17, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., wherein the first source/drain region and the second source/drain region each have a second conductivity type different than the first conductivity type (regions 130 are marked as separate regions from 100; hence, different conductivity; as is notoriously well-known, source/drains are implanted / diffused; hence, they will have different conductivity from underlying substrate due to presence of new dopants).
Regarding claim 18, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., wherein the first source/drain region, the second source/drain region, the first conductive region and the second conductive region are each formed at a same level relative to the first semiconductor fin, the second semiconductor fin, the third semiconductor fin and the fourth semiconductor fin (see FIG. 5B; third/fourth fin are just repeat of first/second; hence, limitations are met).
Regarding claim 19, Seo discloses in FIGs. 1 & 5A-B and related text, e.g., wherein the dielectric is a first dielectric, the transistor further comprising: 
a second dielectric (127/132; both are silicon oxide; hence, one dielectric, even though formed in two steps) over the third semiconductor fin, over the fourth semiconductor fin, over a portion of the first semiconductor fin, and over a portion of the second semiconductor fin (see FIG. 5B); 
wherein the second dielectric is in direct contact with the first dielectric and in direct contact with the control gate (see FIG. 5B).

Claims 2-3, 9-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2001/0025973) by Yamada et al (“Yamada”).
Regarding claim 2, Yamada discloses in FIGs. 28, 47-48 and related text, e.g., a transistor (any number of them in; see left side of FIG. 28, for transistors that have 15a as their source/drain), comprising: 
first and second semiconductor fins (they have 15a in it); 
a first source/drain region (leftmost 15a) in the first semiconductor fin and extending downward from an uppermost surface of the first semiconductor fin; 
a second source/drain region (15a next to the leftmost one) in the second semiconductor fin and extending downward from an uppermost surface of the second semiconductor fin; 
a dielectric (8b) between the first and second semiconductor fins and adjacent to sidewalls of the first and second semiconductor fins; and 
a control gate (9) over the dielectric and between the first and second semiconductor fins and extending to a level below upper surfaces of the first and second source/drain regions; and
wherein uppermost ends of the dielectric are at a lower level than the upper surfaces of the first and second source/drain regions (topmost surface of 8b, is below topmost surface of 15a; thus meeting limitations).
Regarding claim 3, Yamada discloses in FIGs. 28, 47-48 and related text, e.g., wherein the uppermost surface of the first semiconductor fin and the uppermost surface of the second semiconductor fin are at a same level (see FIG. 28; levels appear to be identical).
Regarding claim 9, Yamada discloses in FIGs. 28, 47-48 and related text, e.g., a transistor (any number of them in; see left side of FIG. 28, for transistors that have 15a as their source/drain), comprising: 

a first source/drain region (leftmost 15a) in the first semiconductor fin and extending downward from an uppermost surface of the first semiconductor fin, the first source/drain region having a second conductivity type different than the first conductivity type (can be n-type; par. 138; also, see FIG. 47); 
a second source/drain region (the next 15a over) in the second semiconductor fin and extending downward from an uppermost surface of the second semiconductor fin, the second source/drain region having the second conductivity type (same as the 15a above); 
a dielectric (8b) between the first and second semiconductor fins and adjacent to sidewalls of the first and second semiconductor fins; and 
a control gate (9) over the dielectric and between the first and second semiconductor fins and extending from a level below upper surfaces of the first and second source/drain regions to a level above the upper surfaces of the first and second source/drain region (see rejection of claim 1; while the reference used is different, the logic in rejection of claim language is identical; again, Applicant already used the word “uppermost” elsewhere).
Regarding claim 10, Yamada discloses in FIGs. 28, 47-48 and related text, e.g., wherein the first conductivity type is a p-type conductivity and wherein the second conductivity type is an n-type conductivity (see claim 9).
Regarding claim 11, Yamada discloses in FIGs. 28, 47-48 and related text, e.g., wherein the dielectric is a first dielectric, the transistor further comprises: 
a second dielectric (12/20; both are “silicon oxide”; the layers being split up is a “method of making limitation”; meaning, one can split the same “silicon oxide” into 20 layers, or have it 
wherein the second dielectric is in direct contact with the first dielectric and in direct contact with the control gate (12/20 is in direct contact with both 7b and 9; thus meeting limitations).
Regarding claim 13, Yamada discloses in FIGs. 28, 47-48 and related text, e.g., wherein the dielectric is in direct contact with the sidewalls of the first and second semiconductor fins, and wherein the dielectric is in direct contact with a bottom surface of the first and second semiconductor fins (by considering the dielectric to be 8a and 8b, the limitations are met).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
03/15/22
	

/Mounir S Amer/Primary Examiner, Art Unit 2894